DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe JP 2007-163656 (citation is made from the attached machine English translation document) in view of in view of Chou et al. US 2018/0239109.
Regarding claim 1, Watanabe teaches a lens module (at least in Fig. 1), comprising: 
a lens barrel (2), 
a lens (lenses 3, 4, 5 and 8) having an optical axis accommodated in the lens barrel (2), and 
a pressing ring (flange portion 10) abutted against the lens (lens 3) from an image side; 
wherein the pressing ring (flange portion 10) comprises 
an upper surface (see annotated figure below) close to an object side,
 a lower surface (see annotated figure below) disposed opposite to the upper surface, 
an inner connecting surface (see annotated figure below) connecting the upper surface and the lower surface, and
the lens (lens 3) comprises 

a bearing portion (Fig. 2: 3c) disposed around the optical portion; 
the bearing portion (3c) comprises an object-side surface (3a, 3d and 3e) close to the object side, 
an image-side surface (3b) disposed opposite to the object-side surface, and 
a peripheral surface (see annotated figure below) connecting the object-side surface and the image-side surface; 
the upper surface is provided with a boss (see annotated figure below) extending towards the object side; 
the boss comprises a top surface, a first side surface extending towards the image side from an edge of the top surface close to the optical axis along a direction close to the optical axis (see annotated figure below), and 
a second side surface (see annotated figure below) extending towards the image side from an edge of the top surface far away from the optical axis  (see annotated figure below); 
the image-side surface is recessed towards the object side to form a recess correspondingly accommodating the boss, and the top surface is abutted against the lens (see annotated figure below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd side surface)][AltContent: arrow][AltContent: textbox (1st side surface)][AltContent: textbox (Top surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Boss)][AltContent: textbox (Lower surface)][AltContent: textbox (Peripheral surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner connecting surface)][AltContent: arrow][AltContent: textbox (Upper surface)][AltContent: ]
    PNG
    media_image1.png
    348
    342
    media_image1.png
    Greyscale


[AltContent: textbox (Image side surface of the lens (3) is accommodating the boss section of the pressing/flange portion, and the top surface of the flange abutted against image side of the lens 3b.)][AltContent: arrow]
    PNG
    media_image2.png
    254
    238
    media_image2.png
    Greyscale

Watanabe teaches the lens module comprising the pressing ring with the upper surface having a boss, and the boss comprising top surface, first side surface and second side surface, but Watanabe fails to teaches the pressing ring having: an outer connecting surface opposite to the inner connecting surface; the outer connecting surface is abutted against the lens barrel; 

However, Examiner notes that the shape of the upper surface of the pressing ring and shape of the image side surface of the lens are a design variation along with specific application of the technology, and one of ordinary skill in the art would achieved the claimed structure (first surface of the retainer 10 abutted against the lens) in order to provide better contact surface area of the flange portion10 with the image-side surface of the lens 3 when abutting to each other during assembly of the lens module, and thus provide stable attachment of the lens group with the lens barrel. 
In any event, Watanabe and Chou are related with respect to lens module. 
Chou teaches a lens module (at least in Fig. 10), an outer connecting surface opposite to the inner connecting surface; the outer connecting surface is abutted against the lens barrel (Fig. 10 depicts the outer connecting abutting the inner side of the lens barrel); a second side surface extending towards the image side along a direction parallel to the optical axis; the second side surface of the image side surface is abutted against the lens.
[AltContent: textbox (Inner connecting surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer connecting surface)]
    PNG
    media_image3.png
    693
    301
    media_image3.png
    Greyscale



[AltContent: arrow][AltContent: textbox (Second side surface of the image side abutting against the surface below)][AltContent: arrow]
    PNG
    media_image4.png
    457
    534
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper surface of the pressing ring and the image side surface of the lens by selecting different shape of the upper surface and the image side surface of the lens, similarly Chou further teaches that the angle between the optical axis and second side surface can be adjusted in order to provide better contact surface and alignment accuracy of the surfaces when abutting each other.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Chou as applied to claim 1 above, and further in view of Lu US 2013/0258503.
Regarding claim 6, the combination of Watanabe teaches the lens module according to claim 1, except for wherein the pressing ring is made of plastics.
In the same field of endeavor, Lu teaches a lens module (at least in Fig. 1A), having a retainer (30), wherein the retainer is made of plastic material (para [0008]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pressing ring of Watanabe and Chou by utilizing the claimed plastic material in order to minimize the manufacturing cost of the lens module. 
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Chou as applied to claim 1 above, and further in view of Yang et al. US 2020/0103611.
Regarding claim 7, the combination of Watanabe teaches the lens module according to claim 1, except for further comprising a shielding plate disposed at the object side of the lens.
In the same field of endeavor, Yang teaches a lens module (at least in Fig. 1), comprising a shielding plate disposed between the object side of the lens (Fig. 1 and para [0061]: depicts light shielding plate S6 disposed on the object side of the lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide light shield plate on the object side of the lens in order to prevent unwanted light from entering the outer side of the lens, and thereby suppressing the occurrence of ghost and flare.
Regarding claim 8, the combination of Watanabe teaches the lens module according to claim 7, and Yang further teaches wherein a shade (S7) is disposed between the lens (L7) and the shielding plate (S6). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a shade between the lens and the shielding plate in order to prevent unwanted light from entering the outer side of the lens, and thereby suppressing the occurrence of ghost and flare.
Regarding claim 9, the combination of Watanabe teaches the lens module according to claim 7, and Yang further teaches further comprising a lens group (Fig. 1: L1 to L6) disposed at an object side of the shielding plate (S6), wherein the lens group comprises at least five lenses stacked from the object side towards the image side (Fig. 1: L1 to L7), and the lens group is abutted against the lens barrel (B) from the image side.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Chou as applied to claim 1 above, and further in view of Feng et al. US 2020/0158988.
Regarding claim 10, the combination of Watanabe teaches the lens module according to claim 1, except for wherein the inner connecting surface comprises a first inclined surface extending towards the image side from the first surface along the direction close to the optical axis, and a second inclined surface connecting the first inclined surface and the lower surface; the second inclined surface extends from the first inclined surface towards the direction far away from the optical axis.
In the same field of endeavor, Feng teaches a lens module (Fig. 2), wherein the inner connecting surface (Fig. 5: 530) comprises a first inclined surface (5301) extending towards the image side from the first surface along the direction close to the optical axis, and a second inclined surface (5302) connecting the first inclined surface (5301) and the lower surface (520); the second inclined surface (5302) extends from the first inclined surface (5301) towards the direction far away from the optical axis.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Watanabe and Chou by utilizing the claimed inclined surface at taught by  Feng in order to reduce the stray light rays reach to the image sensor, and thereby improve the image quality. 
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Watanabe teaches the lens module according to claim 1, wherein the lens barrel comprises a first abutting surface abutted against the peripheral surface, a second abutting surface abutted against the outer connecting surface, and an extending surface the image-side surface comprises a first surface extending from an edge of the peripheral surface towards the direction close to the optical axis, a second surface extending from an edge of the first surface far away from the peripheral surface towards the object side, a third surface extending from an edge of the second surface close to the object side towards the direction close to the optical axis, and a fourth surface extending from a side of the third surface close to the optical axis towards the image side along the direction close to the optical axis; the second side surface is abutted against the second surface, the top surface is abutted against the third surface, and the first side surface is spaced apart from the fourth surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872